Citation Nr: 1145027	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-26 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

During his November 2008 DRO hearing, the Veteran testified that he first began having problems with sleeping in service, including sleeping on the job and having problems staying awake, for which he sought medical treatment in December 1990.  He also testified that, following this treatment in December 1990, he continued to have problems staying awake during the day throughout his period of service, and that such problems continued after service until he was diagnosed with sleep apnea in December 2006.

Service treatment records reflect that, in December 1990, the Veteran was seen for complaints of recent tiredness for about two to three weeks, which involved falling asleep at work.  The Veteran was treated with diaphragmatic breathing techniques and progressive music relaxation.  November 1996 VA treatment records reflect that the Veteran complained of always being tired, despite getting six to seven hours of sleep per night.  A September 1998 VA treatment record reflects that the Veteran reported a history of sleep apnea in the military, and another September 1998 VA treatment record reflects that the Veteran reported sleeping a lot and sometimes falling asleep at work.  In July 1999, the Veteran again complained of being sleepy, and reported that he had been falling asleep uncontrollably for the past five years, but that it had been getting worse lately.  Private treatment records dated in December 2006 and January 2007 reflect that the Veteran was seen for complaints of excessive daytime fatigue, and that, following a sleep study, he was diagnosed as having severe obstructive sleep apnea syndrome.  VA treatment records dated from October 2006 to April 2007 also reflect treatment for sleep apnea.  The Veteran filed a claim for service connection for sleep apnea in April 2007.
Given the Veteran's documented complaints and treatment relating to daytime fatigue and sleeping both in service and after service, his current diagnosis of sleep apnea, and his testimony during the November 2008 DRO hearing regarding his in-service symptoms and their continuity until his diagnosis of sleep apnea, the Veteran should be provided an examination and opinion addressing whether his currently diagnosed sleep disorder is related to service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the record reflects that the Veteran is currently service-connected for chronic sinusitis and allergic rhinitis, and, as reflected in a December 2006 private treatment record, the Veteran has stated that the only factor disturbing his sleep is nasal drainage.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Therefore, on remand, the examiner's opinion should address whether the Veteran's sleep apnea is due to, or has been aggravated by, his service-connected chronic sinusitis and allergic rhinitis.

Lastly, the Veteran testified that he has been receiving treatment from the North Texas Lung and Sleep clinic.  It is unclear from the record whether that is a private clinic or is associated with the VA North Texas Health Care System.  Either way, VA must attempt to obtain records that it is aware of.  38 C.F.R. § 3.159, Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain a release from the Veteran and then obtain all treatment records from the VA North Texas Health Care System dated from October 2007 to the present.  Additionally, all records from the North Texas Lung and Sleep Clinic dated from 2005 to the present should be obtained.
2.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any sleep apnea.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has sleep apnea.  If sleep apnea is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused, has been aggravated beyond its natural progression by, or is otherwise related to the Veteran's service-connected chronic sinusitis and allergic rhinitis.

In making these determinations, the examiner should specifically consider the December 1990 service treatment records regarding the Veteran's complaints of tiredness and falling asleep at work, as well as the November 1996 through July 1999 VA treatment records regarding daytime fatigue and sleeping problems.

A complete rationale for all opinions must be provided.
3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


